DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-19 in the reply filed on 18 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 20-27 are withdrawn as they are directed to a non-elected invention.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 September 2018. The references have been considered.

Claim Objections
Claims 1, 4, and 14-19 are objected to because of the following informalities:  these claims have clarity issues that need to be resolved. The above claims recited either, measuring a power, measuring the power or measured power. While it is understood what the Applicant is trying to claim it would be better if it were claimed in a manner of “measuring a power level”, “measuring power levels”, “measuring the power levels” or “measured power levels”. This .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US PGPub 2019/0056476).
	Referring to Claim 1, Lin teaches activating a transmitter (Fig. 4/9 #410/910; [0036] and [0060]) to transmit a radar signal during a first time period, receiving a reflection of the radar signal from a radar antenna (Fig. 4/9 #412/910; [0037] and [0060]), downconverting the reflected radar signal, and digitally processing the downconverted reflected radar signal within a first frequency bandwidth using a first signal path; and deactivating the transmitter during a second time period (Fig. 9 #912; [0046], [0051] and [0060], receiving a second signal from the radar antenna during the second time period (Fig. 4/9 #413/906; [0038-0039] and [0057]), downconverting the second signal, measuring a power of the downconverted second signal within a second frequency bandwidth using a second signal path different from the first signal path, and determining an interference metric based on measuring the power; [0039].
	Referring to Claim 2, Lin teaches wherein the second frequency bandwidth is wider than the first frequency bandwidth; [0038-0039].

	Referring to Claim 4, Lin teaches wherein determining the interference metric comprises determining a measured power corresponding to each of a plurality of frequency ranges; and determining whether the measured power exceeds a threshold; [0058-0059].
	Referring to Claim 5, Lin teaches determining available frequency ranges based on the determined interference metric; [0031] and text related to Figure 9.
	Referring to Claim 6, Lin teaches configuring the transmitter to transmit the radar signal over a frequency range of the available frequency ranges; [0058-0059].
	Referring to Claim 11, Lin teaches deactivating the transmitter after a predetermined number of first time periods; [0051].
	Referring to Claim 12, Lin teaches wherein the second signal path comprises an analog signal path; [0039].
	Referring to Claim 13, Lin teaches bandpass filtering the downconverted second signal; [0039].
	Referring to Claim 14, Lin teaches bandpass filtering the downconverted second signal comprises bandpass filtering the downconverted second signal using a plurality of filters having a plurality of frequency bands; and INF 2018 P 51126 US-33-measuring the power comprises measuring the power of the downconverted second signal in each of the plurality of frequency bands; [0039].
	Referring to Claim 15, Lin teaches activating a transmitter to transmit a radar signal during a first time period; receiving a reflection of the radar signal from a radar antenna; downconverting the reflected radar signal to obtain a downconverted analog signal; analog-to-
	Referring to Claim 16, Lin teaches determining whether the measured power exceeds a threshold within a first frequency range; [0058-0059].
	Referring to Claim 17, Lin teaches configuring the transmitter to transmit the radar signal within a second frequency range different from the first frequency range when the measured power exceeds the threshold; [0058-0059].
	Referring to Claim 18, Lin teaches filtering the downconverted analog signal comprises filtering the downconverted analog signal using a plurality of filters having a corresponding plurality of frequency bands; and measuring the power of the filtered signal comprises measuring the power of the filtered signal in each of the plurality of frequency bands; [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kurtz et al. (Kurtz, US PGPub 2008/0106460).
Referring to Claim 7, Lin teaches changing the LO frequency, but does not explicitly disclose nor limit it comprises changing the LO frequency over a plurality of discrete frequencies between a first LO frequency and a second LO frequency.
	However, Kurtz teaches making changes to the LO frequency; [0043].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin with the changes in LO frequency as taught by Kurtz so as to reduce or minimize interference with the detection of targets.
	Referring to Claim 8, Lin as modified by Kurtz teaches wherein changing the LO frequency comprises continuously changing the LO frequency between a first LO frequency and a second LO frequency; this would be obvious to maintain the desired AM signals.

Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646